DETAILED ACTION

Claim Objections
Claims 1, 3, 6 and 8 are objected to because of the following informalities:  

Claim 1 contains the following limitations in question: 
generating cartesian coordinates, bond matrix data from said encoded data by said analyzer;
verifying the cartesian coordinates, bond matrix data for accuracy by said analyzer with a stored standardized data into a library;
wherein said method enables large scale conversion of molecular information from supplementary data available in the non-readable document, avoids computational duplication. 
The bolded “cartesian coordinates, bond matrix” in the independent claims is not the same as the “cartesian coordinates bond matrix” referenced in dependent claims 4 and 9. The examiner is not sure if the comma (,) used in the independent claim is a typo or of the cartesian coordinates and the 
The bolded “a stored standardised data into a library” is believed to contain grammatical errors. The recited standardised data is already stored in the library, and is not believed to be an action of storing such data into a library. The bolded “a stored standardised data into a library” should be changed to “stored standardised data in a library”. 


Claim 6 contains the following limitation in question: 
verifies said cartesian coordainates, bond matrix data for accuracy with a stored standardised data into a library. 
The bolded “coordainates” above is believed to be a typo/misspelling of the word coordinates. The bolded “a stored standardised data into a library” is believed to contain grammatical errors. The recited standardised data is already stored in the library, and is not believed to be an action of storing such data into a library. The bolded “a stored standardised data into a library” should be changed to “stored standardised data in a library”. 
Claim 3 and 8 contain the following limitation in question: 
3. The method according to claim 1, wherein said pattern sequence for encoding coordinates comprises of 2 characters, followed by a space, an addition or subtraction symbol, a number, decimal and eight digits succeeding the decimal.
8 The system according to claim 7, wherein said pattern sequence for encoding of coordinates by said analyser comprises of 2 characters, followed by a space, an addition or subtraction symbol, a number, decimal and eight digits succeeding the decimal.

.  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Karthikeyan (US 2014/0301608) in view of Miyano (US 2003/0002067) in view of Smith (US 20110276589) and Sadowski (From Atoms and Bonds to Three-Dimensional Atomic Coordinates: Automatic Model Builders).

Regarding claim 1, Karthikeyan discloses a method for harvesting computable molecular data from a storage document and converting into recognizable data (see Abstract and paragraphs 0012, 0014, 0137, and 0138: extracting chemical data from a document and generating output files, i.e. recognizable data as best understood by the applicant’s disclosure) comprises

- computing two-dimensional coordinates of said molecular data using a pattern recognition by said analyzer (see Abstract and paragraphs 0053-0054, 0076 and 0094); 
- encoding molecular coordinates by a pattern sequence by said analyzer (see Fig. 7); 
- generating cartesian coordinates bond matrix data from said encoded data by said analyzer (see Fig. 7); and 
- ensuring reusability of the data by said analyzer (see Abstract and paragraph 0027, 0029, and 0137).

	Karthikeyan does not expressly disclose wherein the storage document is non-editable; 
feeding a non-editable storage document by a feeder; 
receiving said non-editable storage document by a receiver; 
recognizing and separating molecular and non-molecular data contained in said storage document by an analyzer; 
wherein the coordinates are three-dimensional coordinates; 
verifying the cartesian coordinates, bond matrix data for accuracy by said analyzer with a stored standardized data into a library; 


Miyano discloses a method of obtaining document data wherein the storage document is non-editable, feeding a non-editable storage document by a feeder, and receiving said non-editable storage document by a receiver (see paragraph 0061: receives a printed document, as best understood by the applicant’s specification the printed document meets the limitation of the claimed non-editable storage document, uses a feeder to feed and advance the printed document, document is scanned by scanner, i.e. received by a receiver). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Karthikeyan with the teaching of Miyano, i.e. using a scanner with a feeder to process physical documents into a computer readable format, for the advantageous benefit of easily scanning a plurality of documents. 

Karthikeyan and Miyano do not expressly disclose recognizing and separating molecular and non-molecular data contained in said storage document by an analyzer; 
wherein the coordinates are three-dimensional coordinates; 
verifying the cartesian coordinates, bond matrix data for accuracy by said analyzer with a stored standardized data into a library; 


Smith discloses recognizing and separating molecular and non-molecular data contained in said storage document by an analyzer (see Abstract and paragraph 0035: identifying and separating chemical structures, other data is discarded, i.e. separated); and 
wherein said method enables large scale conversion of molecular information from supplementary data available in the non-readable document, avoids computational duplication (see paragraph 0039: redundancy is eliminated, i.e. meets the limitation of the above limitation as it equated to functional language as it avoids computational duplication).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Karthikeyan in view of Miyano with the teaching of Smith, i.e. avoiding redundant structures, for the advantageous benefit of reducing the computational time to process a large amount of documents. 

Karthikeyan, Miyano, and Smith do not expressly disclose wherein the coordinates are three-dimensional coordinates; and 
verifying the cartesian coordinates, bond matrix data for accuracy by said analyzer with a stored standardized data into a library.

verifying the cartesian coordinates, bond matrix data for accuracy by said analyzer with a stored standardized data into a library (see page 2575 last 2 paragraphs and 2580 3rd paragraph: discusses comparing accuracy of the CONCORD algorithm to database of x-ray structures to evaluate its accuracy).  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Karthikeyan in view of Miyano and Smith with the teaching of Sadowski, computing 3D coordinates and verifying the accuracy of the 3D coordinates, for the advantageous benefit of recognizing 3D chemical structures. 3D chemical structures are commonly used in the art. 

Regarding claim 6, Karthikeyan discloses a system harvesting for computable molecular data from a storage document and converting into recognizable data (see Abstract, Fig. 1, and paragraphs 0012, 0014, 0137, and 0138: system for extracting chemical data from a document and generating output files, i.e. recognizable data as best understood by the applicant’s disclosure) comprises:
an analyser (see Fig.1 and paragraph 0012) wherein said analyser 
- recognizes and separates molecular and non-molecular data contained in said storage document (see Abstract and paragraphs 0012 and 0094: recognizes molecular structures from files and images),
computes two-dimensional coordinates of said molecular data using a pattern recognition (see Abstract and paragraphs 0053-0054, 0076 and 0094),

- generates cartesian coordinates, bond matrix data from said encoded data (see Fig. 7), and 
- ensures reusability of the data (see Abstract and paragraph 0027, 0029, and 0137).

Karthikeyan does not expressly disclose wherein the storage document is non-editable; 
a feeder to feed a non-editable storage document,
a receiver to receive a non-editable storage document,
a library having standardized data stored,
recognizing and separating molecular and non-molecular data contained in said storage document, 
wherein the coordinates are three-dimensional coordinates, and  
verifying said cartesian coordinates, bond matrix data for accuracy with a stored standardised data into a library.

Miyano discloses a method and system of obtaining document data wherein the storage document is non-editable, a feeder to feed a non-editable storage document, and a receiver to receive a non-editable storage document (see paragraph 0061: receives a printed document, as best understood by the applicant’s specification the printed document meets the limitation of the claimed non-editable storage document, 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Karthikeyan with the teaching of Miyano, i.e. using a scanner with a feeder to process physical documents into a computer readable format, for the advantageous benefit of easily scanning a plurality of documents. 

Karthikeyan and Miyano do not expressly disclose a library having standardized data stored,
recognizing and separating molecular and non-molecular data contained in said storage document, 
wherein the coordinates are three-dimensional coordinates, and  
verifying said cartesian coordinates, bond matrix data for accuracy with a stored standardised data into a library.

Smith discloses recognizing and separating molecular and non-molecular data contained in said storage document (see Abstract and paragraph 0035: identifying and separating chemical structures, other data is discarded, i.e. separated).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Karthikeyan in view of Miyano with the teaching of Smith, i.e. avoiding redundant structures, for the advantageous benefit of reducing the computational time to process a large amount of documents. 


wherein the coordinates are three-dimensional coordinates, and  
verifying said cartesian coordinates, bond matrix data for accuracy with a stored standardised data into a library.

Sadowski discloses wherein the coordinates are three-dimensional coordinates (see page 2567 Introduction and page 2568 Coordinate System); and 
verifying the cartesian coordinates, bond matrix data for accuracy by said analyzer with a stored standardized data into a library, i.e. a library consisting of standardized data stored (see page 2575 last 2 paragraphs and 2580 3rd paragraph: discusses comparing accuracy of the CONCORD algorithm to database of x-ray structures to evaluate its accuracy).  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Karthikeyan in view of Miyano and Smith with the teaching of Sadowski, computing 3D coordinates and verifying the accuracy of the 3D coordinates, for the advantageous benefit of recognizing 3D chemical structures. 3D chemical structures are commonly used in the art. 

Regarding claim 2, Karthikeyan and Miyano do not expressly disclose wherein recognizing and separating molecular and non-molecular data is executed by parsing method.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Karthikeyan in view of Miyano and Sadowski with the teaching of Smith, i.e. avoiding redundant structures, for the advantageous benefit of reducing the computational time to process a large amount of documents. 
	
Regarding claim 7, Karthikeyan and Miyano do not expressly disclose wherein said analyser recognizes and separates molecular and non-molecular data by executing parsing method.

Smith discloses wherein said analyser recognizes and separates molecular and non-molecular data by executing parsing method (see Abstract and paragraph 0035 and 0037-0040: identifying and separating chemical structures using segmentation algorithm).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Karthikeyan in view of Miyano and Sadowski with the teaching of Smith, i.e. avoiding redundant structures, for the advantageous benefit of reducing the computational time to process a large amount of documents. 

Regarding claim 5, Karthikeyan, previously modified by Miyano, Smith, and Sadowski, further discloses wherein the conversion of data is output into a standard interoperability document (see paragraph 0137-0138).

Regarding claim 10, Karthikeyan, previously modified by Miyano, Smith, and Sadowski, further discloses wherein the conversion of data is output into a standard interoperability document (see paragraph 0137-0138).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Karthikeyan (US 2014/0301608) in view of Miyano (US 2003/0002067) in view of Smith (US 20110276589), Sadowski (From Atoms and Bonds to Three-Dimensional Atomic Coordinates: Automatic Model Builders), and Bayati (Parallel Methods for Protein Coordinate Conversion).

Regarding claim 4, Karthikeyan, Miyano, Smith, and Sadowski do not expressly disclose wherein generation of cartesian coordinates bond matrix comprises computation of bond angles, bond lengths and dihedral angles, interatomic distances, sequence pattern of amino acids in proteins and the reusability of the data is ensured by calculation of single point energy.

Bayati discloses generation of cartesian coordinates bond matrix, from cartesian coordinate data, comprises computation of bond angles, bond lengths and dihedral angles, interatomic distances, sequence pattern of amino acids in proteins and the 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Karthikeyan in view of Miyano, Sadowski, and Smith with the teaching of Bayati, i.e. computing internal coordinates from the cartesian coordinate data, for the advantageous benefit of determining more detailed bond structural details. 

Regarding claim 9, Karthikeyan, Miyano, Smith, and Sadowski do not expressly disclose wherein said analyser generates cartesian coordinates bond matrix with computation of bond angles, bond lengths and dihedral angles, interatomic distances, sequence pattern of amino acids in proteins and further said analyzer ensures reusability of the data by calculation of single point energy.

Bayati discloses generating cartesian coordinates bond matrix with computation of bond angles, bond lengths and dihedral angles, interatomic distances, sequence pattern of amino acids in proteins and further said analyzer ensures reusability of the data by calculation of single point energy (see Abstract, page 4-5 section 2.1.1 and 2.1.2: discuses internal coordinates of amino acid structures of proteins; and see section 3.1: discusses cartesian to internal coordinate conversion; and see page 13 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Karthikeyan in view of Miyano, Sadowski, and Smith with the teaching of Bayati, i.e. computing internal coordinates from the cartesian coordinate data, for the advantageous benefit of determining more detailed bond structural details. 

Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3 and 8, the prior art discloses the limitations discussed above, but not disclose wherein said pattern sequence for encoding coordinates comprises of 2 characters, followed by a space, an addition or subtraction symbol, a number, decimal and eight digits succeeding the decimal.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomonaga at al. (US 4,796,123) discloses a bond table, i.e. bond matrix, with coordinates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865